Citation Nr: 0908704	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear hyperacusis.  



REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney 
at Law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's request to reopen his claims for entitlement to 
service connection for right ear hearing loss and tinnitus 
and denied service connection for hyperacusis of the right 
ear.  

The Board notes that entitlement to service connection for 
right ear hyperacusis was denied in a July 2003 rating 
decision.  In February 2004, the veteran submitted a document 
in which the RO accepted as a claim to reopen the claims for 
service connection for right ear hearing loss, tinnitus, and 
hyperacusis.  The August 2004 rating decision styled the 
right ear hyperacusis issue as whether new and material 
evidence had been submitted; however, the statement of the 
case adjudicated the issue on the merits.  The Board finds 
that the February 2004 document constitutes a notice of 
disagreement with the July 2003 rating decision denying 
service connection for right ear hyperacusis, as well as 
denying reopening for right ear hearing loss and tinnitus.  
Therefore, the Board finds that the issue should be styled as 
entitlement to service connection for right ear hyperacusis.  

The Board issued a decision in this case in February 2008 
that denied each of the Veteran's claims.  He appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2008, the parties 
filed a Joint Motion for Partial Remand with the Court.  The 
Joint Motion noted that the Veteran was not appealing the 
issues concerning new and material evidence regarding service 
connection for right ear hearing loss and tinnitus, that 
those issues should be considered abandoned, and that they 
should, therefore, be dismissed.  The Court issued an Order 
in September 2008 that vacated that part of the Board's 
decision concerning service connection for right ear 
hyperacusis, dismissed the other issues, and remanded the 
case for compliance with instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion indicated that the Board's February 2008 
decision did not contain adequate reasons and bases for its 
determination that two June 2003 letters from a private 
physician were not probative.  One of the letters in question 
stated that the Veteran had severe sensitivity to noise in 
the right ear, which was "due to injury sustained in the 
Service."  The other letter indicated that the Veteran had 
"hyperacusis, which apparently is due to noise exposure and 
[sic] during military service."  

It was also noted in the Joint Motion that the Board should 
determine whether a medical opinion is necessary.  VA's 
regulations state that a VA medical examination must be 
provided when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  

In this case, the Board finds that the first two criteria are 
met, essentially by the Veteran's own statements.  The third 
criterion is met by the two June 2003 letters, discussed 
above.  Further, because the letters from the private 
physician appear to have been based primarily, if not 
entirely, on the Veteran's own description of events during 
service and subsequently, and because the letters do not 
indicate that the physician reviewed any pertinent records 
prior to rendering his opinions, the Board finds that there 
is insufficient competent evidence to make a decision on the 
Veteran's claim.  Therefore, a remand is necessary to 
schedule the Veteran for an examination and to request an 
opinion by a physician who has had an opportunity to review 
the claims file.  

The Board also observes that the Veteran wrote the Board in 
December 2008, stating, "I would appreciate if you would 
hurry my appeal of hyperacusis.  I'm in poverty from this 
illness and I need some financial assistance to get going 
again."  VA's regulations provide that appeals will be 
considered in docket order.  However, the Board may advance a 
case on the docket under certain conditions or for good cause 
shown.  See 38 C.F.R. § 20.900(c) (2008).  Generally, a 
motion to advance a case on the Board's docket must be 
supported by adequate information or evidence.  

In addition, the Veteran wrote in July 2008 that, "I need 
you (VA) to schedule me for an appointment for my Travel 
board/video conference hearing.  I've been waiting a few 
months.  I need a date, time and location of the hearing."  
First, the Board observes that the record does not reflect 
that the Veteran had previously requested a hearing.  His VA 
Form 9 that was received in February 2005 specifically 
indicated that he did not want a hearing.  Moreover, VA's 
regulations provide that an appellant and his or her 
representative, if any, will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board 
of Veterans' Appeals, whichever comes first, during which 
they may submit a request for a personal hearing.  In this 
case, the Veteran was notified by letter in February 2005 
that his case was being certified and transferred to the 
Board; that letter also advised him of the above requirements 
for requesting a hearing.  The Board's decision was issued in 
February 2008.  However, after the expiration of the time 
limit set forth above, a hearing may be requested when the 
appellant demonstrates on motion that there was good cause 
for the delay.  See 38 C.F.R. § 20.1304(a), (b) (2008).  

Should the Veteran or his attorney decide to file a motion to 
have his case advanced on the docket or to request a hearing, 
their attention is directed to the pertinent criteria 
governing such motions.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an ear, 
nose, and throat examination.  The 
examiner must review the claims file, 
including the two June 2003 letters 
from a private physician, in 
conjunction with the examination.  
The examiner's report should set 
forth in detail all current symptoms 
and clinical findings regarding right 
ear hyperacusis.  Ask the examiner to 
provide an opinion as to the 
likelihood (i.e., 50 percent 
probability or greater) that any 
current right ear hyperacusis is due 
to an injury or disease incurred in 
service.  The opinion should be 
supported by adequate rationale.  If 
necessary, the examiner's opinion 
should distinguish the June 2003 
opinions by a private physician, to 
the extent possible.  

2.  Then the RO should again consider 
the Veteran's claim for service 
connection for right ear hyperacusis.  
If his claim is not granted to his 
satisfaction, the Veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
(SSOC) and should be given an 
opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


